Citation Nr: 0941865	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  98-19 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1967 to 
September 1969.


In June 2005, the Board of Veterans' Appeals (Board) remanded 
the issue currently on appeal to the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO) for additional development.  

For the reasons indicated hereinbelow, the issues on appeal 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

A review of the claims file reveals that the Veteran 
testified in support of his claim at a video conference 
hearing before a member of the Board in May 2002.  Because 
the Board member who conducted the May 2002 hearing is no 
longer employed by the Board, a letter was sent to the 
Veteran by VA in September 2009 asking whether he wanted to 
testify at another Board hearing.  According to a response 
received by VA on October 15, 2009, the Veteran desired to 
appear at a hearing before a Veterans Law Judge via video 
conference at his local RO.  Consequently, a video conference 
hearing with a member of the Board must be scheduled.

Accordingly, this case must be REMANDED to the RO/AMC for the 
following action:

The RO should place the veteran's name on 
the docket for a videoconference hearing 
at the RO before a Veterans Law Judge.  
The veteran should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


